         Case 1:20-cv-00280-DLC Document 13 Filed 04/02/20 Page 1 of 2
                                         U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      April 2, 2020
VIA ECF
The Honorable Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:       NBCUniversal Media, LLC et. al., v. U.S. Department of Homeland Security
                 Immigration and Customs Enforcement, 20 Civ. 280 (DLC)

Dear Judge Cote:

         This Office represents U.S. Department of Homeland Security Immigration and
Customs Enforcement (“ICE”) in the above-referenced Freedom of Information Act (“FOIA”)
action. On behalf of the parties, we write pursuant to this Court’s Order, Dkt. No. 15, and in
advance of the initial pretrial teleconference scheduled for April 3, 2020, at 10:00 AM. The
parties have met and conferred regarding Plaintiffs’ FOIA requests and a potential production
schedule. As a result of those discussions, the parties have stipulated to the following:

                ICE shall conduct a search that attempts to identify whether any records
                 responsive to Plaintiffs’ FOIA requests and relating to certain individuals
                 identified by Plaintiffs have been previously produced to other parties. On or
                 before June 1, 2020, ICE shall release to Plaintiffs all non-exempt records and
                 portions of records responsive to the search described in the preceding sentence,
                 and which have been previously produced to other parties.

                In parallel to and separate from the search and potential production described in
                 the previous bullet, ICE shall process 750 pages of records responsive to
                 Plaintiffs’ FOIA requests every forty-five days, commencing April 3, 2020 (the
                 “45-Day Processing Period”). On or before the final day of each 45-Day
                 Processing Period, ICE shall release to Plaintiffs all non-exempt records and
                 portions of records processed during such 45-Day Processing Period. For the
                 avoidance of doubt, the final day of the first 45-Day Processing Period is May
                 18, 2020.

                The parties shall meet and confer regarding Plaintiffs’ requests that ICE
                 prioritize the review of certain records responsive to Plaintiffs’ FOIA requests.
                 The parties shall also meet and confer regarding a potential additional production
                 schedule for records responsive to Plaintiffs’ FOIA requests that may be
                 processed by ICE in connection with litigation outside of this District and
                 involving other plaintiffs. The parties shall file a status letter regarding these
         Case 1:20-cv-00280-DLC Document 13 Filed 04/02/20 Page 2 of 2



               discussions by April 15, 2020, which shall memorialize any further stipulations
               between the parties.

              Plaintiffs reserve the right to seek judicial approval for the amendment of their
               complaint in order to add claims relating to other FOIA requests submitted by
               Plaintiffs to ICE. ICE reserves the right to object to any proposed amendment to
               the complaint, consistent with the Federal Rules of Civil Procedure.

              The parties shall file a joint status letter on or before July 1, 2020, regarding the
               status of this action.

          The parties respectfully request that the Court so-order these stipulations. Given the
   lack of any current dispute between the parties, all parties are amenable to an adjournment of
   the teleconference currently scheduled for April 3, 2020.

         Thank you for your consideration of this matter.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:     /s/ Charles S. Jacob
                                                     CHARLES S. JACOB
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Mobile Tel: (347) 491-1883
                                                     charles.jacob@usdoj.gov

cc: Counsel of record (via ECF)




                                                 2
